Shepley, C. J. orally.
— It is urged by the counsel for the County Commissioners, that this is a mere ex parte proceeding, and that no person should be allowed to appear and oppose it. The statute does not expressly provide for the appearance of other parties, yet it is obvious they may have important rights.
But whether such parties would or would not have the right to appear, the law upon the other question presented may be decisive of the case.
The act of 1842 authorizes this course of procedure. But the act of 1848 has transferred the power from the County Commissioners to agents appointed by the executive, and it makes no provision for saving such processes already then commenced. It repeals entirely the act of 1842. The only room for question is, whether this process is embraced within the clause, “ saving all actions now pending, and causes of action already accrued.” Is this an action pending? An action is pending, only where there are different parties, having conflicting interests. This process is not of that character. It is not brought to establish any rights. It relates to property about which there is no controversy.
The commissioners had been authorized to institute actions, to recover for trespasses, and the language of the saving clause is appropriate to such suits, and not to applications like the present. Exceptions sustained. Petition dismissed.